Case 20-01064-JDW       Doc 37    Filed 08/26/21 Entered 08/26/21 15:55:53        Desc Main
                                 Document     Page 1 of 14

____________________________________________________________________________
                                                SO ORDERED,




                                                Judge Jason D. Woodard
                                                United States Bankruptcy Judge


       The Order of the Court is set forth below. The case docket reflects the date entered.
____________________________________________________________________________




                    UNITED STATES BANKRUPTCY COURT
                    NORTHERN DISTRICT OF MISSISSIPPI

In re:                                    )
                                          )
         ROBERT WILLIAM                   )
         MULLIN,                          )               Case No.:        19-12579-JDW
                                          )
              Debtor.                     )               Chapter 7


         ROBERT WILLIAM                   )
         MULLIN,                          )
                                          )
              Plaintiff,                  )
                                          )
v.                                        )               A.P. No.:        20-01064-JDW
                                          )
         THE UNIVERSITY OF                )
         MISSISSIPPI,                     )
                                          )
              Defendant.                  )
Case 20-01064-JDW       Doc 37       Filed 08/26/21 Entered 08/26/21 15:55:53       Desc Main
                                    Document     Page 2 of 14



                              MEMORANDUM OPINION

       This matter comes before the Court on the Motion for Summary

Judgment filed by the University of Mississippi1 and the Motion for Summary

Judgment filed by the debtor Robert William Mullin.2

       The debtor seeks to discharge a student loan as an undue hardship when

he has made one voluntary payment in over twenty years, while his household

income has been as much as ten times his household expenses. The debtor’s

motion is due to be denied and the University’s motion is due to be granted.

                                    I.     JURISDICTION

       This Court has jurisdiction pursuant to 28 U.S.C. §§ 151, 157(a) and

1334, and the United States District Court for the Northern District of

Mississippi’s Order of Reference of Bankruptcy Cases and Proceedings Nunc

Pro Tunc dated August 6, 1984. This is a core proceeding as set forth in 28

U.S.C. § 157(b)(2)(A), (I), and (O).

                              II.        FINDINGS OF FACT3

       The debtor seeks to discharge student loan debt owed to the University.4

The aggregate loan balance consists of two $1,000.00 student loans made to



1 (A.P. Dkt. # 15).
2 (A.P. Dkt. # 22). At the hearing, the debtor stated he was unsure whether he intended for
his motion to be a motion for summary judgment or a response to the University’s motion.
3 To the extent any of the findings of fact are considered conclusions of law, they are adopted

as such, and vice versa.
4 The parties do not dispute that the loans are for student loan debt. (A.P. Dkt. # 1).




                                               2
Case 20-01064-JDW          Doc 37    Filed 08/26/21 Entered 08/26/21 15:55:53        Desc Main
                                    Document     Page 3 of 14



the debtor in the mid-1990s, plus accrued interest.5 The first loan was made

on June 17, 1994, in the original principal amount of $1,000.00 under the

Federal Perkins Loan Program (the “Perkins loan”).6 The second loan was

made on November 5, 1994, in the original principal amount of $1,000.00 under

the George C. McKinstry and Laura B. McKinstry Loan Fund (the “McKinstry

loan”).7 It is uncontroverted that the debtor made one payment of $40.00 on

his Perkins loan in April 1999, but has made no other voluntary payments on

either loan in the last twenty-two years.8 As of May 14, 2021, the debtor owed

a total of $5,526.61 for the two loans.9

           The debtor contends that “based on [his] current income and expenses,

the debtor cannot maintain a minimal living standard and repay the loan. The

debtor’s sole source of revenue is a monthly Social Security check in the

amount of $750.00.”10 The debtor has admitted, however, that he and his wife

have a combined annual gross income of $94,142.00.11                         They have no

dependents, so their household consists of just two members whose monthly

expenses total $775.00.12 This results in an annual household income that is


5   (A.P. Dkt. # 15, Ex. B).
6 Id.
7 Id.
8 Id. Twice the University received state tax offsets on both loans. Each time, the debtor

disputed the offsets and received refunds from the University.
9 (A.P. Dkt. # 15, Ex. B). The debtor has not disputed, in any pleading, the affidavit of Hunter

Richardson with regard to either the amount or payments on the student loan.
10 (A.P. Dkt. # 1).
11 (A.P. Dkt. # 15, Ex. C).
12   Id.


                                               3
Case 20-01064-JDW          Doc 37    Filed 08/26/21 Entered 08/26/21 15:55:53        Desc Main
                                    Document     Page 4 of 14



ten times their annual household expenses.                13   All of these figures were

provided by the debtor.14

                    III.     SUMMARY JUDGMENT STANDARD

       Rule 56 permits a court to grant summary judgment “if the movant

shows that there is no genuine dispute as to any material fact and the movant

is entitled to judgment as a matter of law.”15                 The Court must view the

pleadings and the facts in the light most favorable to the non-moving party.16

The moving party bears the initial burden of “identifying parts of the record

that it believes demonstrates the absence of a genuine issue of material fact.”17

Alternatively, the moving party may also show “an absence of evidence to

support the nonmoving party’s case” to succeed at the summary judgment

phase.18 “If the moving party satisfies this burden, ‘the burden then shifts to

the nonmoving party to go beyond the pleadings and by [his] own affidavits, or

by the depositions, answers to interrogatories, and admissions on file,


13 The debtor’s married, jointly filed tax returns for 2017-2019 show adjusted gross income
for the corresponding years as follows:
2017: $67,447.00.
2018: $81,275.00.
2019: $73,005.00.
(A.P. Dkt. # 15, Ex. C).
14 The University relies on debtor’s Answers to Interrogatories and Request for Production

(A.P. Dkt. # 15, Ex. C).
15 Fed. R. Civ. P. 56(a). Fed. R. Bankr. P. 7056 applies Fed. R. Civ. P. 56 to adversary

proceedings.
16 Green v. Life Ins. Co. of No. Am., 754 F.3d 324, 329 (5th Cir. 2014).
17 Rice v. Cornerstone Hosp. of W. Monroe, L.L.C., 674 F. App'x 391, 392 (5th Cir. 2017) (citing

Celotex Corp. v. Catrett, 477 U.S. 317, 322–23 (1986)).
18 Celotex, 477 at 325.




                                               4
Case 20-01064-JDW           Doc 37    Filed 08/26/21 Entered 08/26/21 15:55:53     Desc Main
                                     Document     Page 5 of 14



designate specific facts showing that there is a genuine issue for trial.’”19 Here,

the parties have filed cross-motions for summary judgment. The Court applies

the standards to each of the motions in turn.

                                 IV.     CONCLUSIONS OF LAW

         Student loans are nondischargeable, unless a debtor can show that the

debt is an undue hardship on the debtor and his dependents.20 The Supreme

Court of the United States has made clear that “[u]nless the debtor

affirmatively secures a hardship determination, the discharge order will not

include a student loan debt.”21              “Undue hardship” is not defined by the

Bankruptcy Code, but the Court of Appeals for the Fifth Circuit has explained

that “[t]he plain meaning of the words chosen by Congress is that student loans

are not to be discharged unless requiring repayment would impose intolerable

difficulties on the debtor.”22

         The Fifth Circuit has expressly adopted the three-pronged Brunner test

to determine whether a student loan falls within the undue hardship

exception.23 The Brunner test requires a debtor to prove:



19   Rice, 674 F. App'x at 392 (quoting Davis v. Fort Bend Cty., 765 F. 3d 480, 484 (5th Cir.
2014)).
20 11 U.S.C. § 523(a)(8).
21 Tennessee Student Assistance Corp. v. Hood, 541 U.S. 440, 450 (2004).
22 Thomas v. Dept. of Educ. (In re Thomas), 931 F.3d 449, 454 (5th Cir. 2019).
23 In re Gerhardt, 348 F.3d 89, 91 (5th Cir. 2003); Matter of McCoy, 810 F. App'x 315, 316

(5th Cir. 2020) (citing the three-part test adopted in Gerhardt); Thomas, 931 F.3d at 450
(“This court, like the bankruptcy and district courts, is bound by our previous interpretation
of the discharge provision in [Gerhardt]”).


                                                5
Case 20-01064-JDW            Doc 37    Filed 08/26/21 Entered 08/26/21 15:55:53   Desc Main
                                      Document     Page 6 of 14



          (1) that the debtor cannot maintain, based on current income and
          expenses, a “minimal” standard of living for [himself] and [his]
          dependents if forced to repay the loans; (2) that additional
          circumstances exist indicating that this state of affairs is likely to
          persist for a significant portion of the repayment period of the
          student loans; and (3) that the debtor has made good faith efforts
          to repay the loans.24

The debtor bears the ultimate burden of proving all three Brunner elements

by a preponderance of the evidence.25 But because this adversary proceeding is

at the summary judgment stage, the moving party must carry the original

burden of proof.26

          A. Debtor’s Motion for Summary Judgment

          At a hearing on July 28, 2021, the pro se debtor stated he was unsure

whether he intended for his pleading to be a motion for summary judgment or

a response to the University’s motion. If the court considers the pleading as a

motion for summary judgment, it is due to be denied.

          First, the motion was untimely.             The Scheduling Order explicitly

required that “all dispositive motions (including motions for summary

judgment) shall be filed on or before 5/14/21.”27 The debtor filed his motion

May 20.28



24 Brunner v. New York State Higher Educ. Serv. Corp., 831 F.2d 395, 396 (2d Cir. 1987).
25 In re Justice, 2016 WL 6956642, at *3 (Bankr. N.D. Miss. Nov. 28, 2016).
26 Wynn v. Educ. Credit Corp. (In re Wynn), 378 B.R. 140, 147 (Bankr. S.D. Miss. 2007).
27   (A.P. Dkt. # 9, ¶ 3).
28   (A.P. Dkt. # 22).


                                                 6
Case 20-01064-JDW      Doc 37    Filed 08/26/21 Entered 08/26/21 15:55:53         Desc Main
                                Document     Page 7 of 14



       Second, the pleading failed to comply with the local rules.29 Local Rule

7056-1 requires, in pertinent part, that a summary judgment movant shall:

           (i) List and separately number each material fact in the prima
       facie claim or affirmative defense upon which summary judgment
       is sought, with the understanding that if the court finds a genuine
       dispute as to any one of the facts listed, summary judgment will be
       denied.
           (ii) For each material fact listed, cite the factual authority. (E.g.,
       “Paragraph 3 of Complaint, admitted in Defendant’s Answer,”
       “page 12 of John Doe’s Deposition,” “Defendant’s Request for
       Admission No.4, admitted,” “Paragraph 5 of Affidavit of John
       Doe.”)
           (iii) Attach as exhibits to the motion the factual authorities
       relied upon for establishment of the material facts. (E.g.,
       Supporting Affidavit, extracts of depositions or Requests for
       Admission, etc. Do not attach entire depositions or pleadings, just
       the pertinent portions relied upon.)30

It also requires that “[e]ach motion for summary judgment must be

accompanied by a memorandum brief.”31 The debtor’s motion does not comply

with Local Rule 7056-1 as it does not list and separately number each material

fact in the prima facia claim, no evidence was submitted to support any factual

assertion, and the debtor failed to file a brief.

       Third, even if the motion had been timely and properly filed, it is due to

be denied on the merits.          This Court has previously noted that Brunner



29 Propes v. Quarterman, 573 F.3d 225, 231 (5th Cir. 2009) (“A pro se litigant gets a liberal
reading of his pleadings, but the basic procedural obligations still apply”).
30 Miss. Bankr. L. R. 7056-1(1)(A).
31 Miss. Bankr. L. R. 7056-1(3).




                                             7
Case 20-01064-JDW          Doc 37    Filed 08/26/21 Entered 08/26/21 15:55:53       Desc Main
                                    Document     Page 8 of 14



established elements, not factors.32 “[A]]ll three elements must be proven, and

if the ‘debtor fails to prove even one of these, the inquiry ends and the student

loan cannot be discharged.’”33 With regard to the first Brunner element, the

debtor’s motion baldly asserts that his “resources are insufficient to maintain

a minimal standard of living for himself and repayment would constitute

undue hardship, as is clear from [his] statement of monthly expenses.”34 The

debtor does not support this assertion with an evidentiary submission. The

Fifth Circuit has held that “unsupported allegations or affidavits setting forth

‘ultimate or conclusory facts and conclusions of law’ are insufficient to either

support or defeat a motion for summary judgment.”35                        The debtor’s mere

assertion that repayment would constitute an undue hardship is a conclusory

fact that fails to support his motion.

          The debtor does not address the second or third elements in his motion,

and again submitted no evidence that would support a holding in his favor on

those elements. The debtor’s motion must be denied because he has not even

attempted to prove two necessary elements of undue hardship.




32   In re Justice, 2016 WL 6956642, at *3.
33   Id. (quoting In re Salyer, 348 B.R. 66, 70 (Bankr. M.D. La. 2006)).
34   (Dkt. # 22, ¶ 1).
35Galindo v. Precision Am. Corp., 754 F.2d 1212, 1216 (5th Cir. 1985) (quoting Federal
Practice and Procedure: Civil 2d § 2738 (1983)).


                                                 8
Case 20-01064-JDW          Doc 37    Filed 08/26/21 Entered 08/26/21 15:55:53          Desc Main
                                    Document     Page 9 of 14



          B. University’s Motion for Summary Judgment

          The University bears the initial burden of showing that there is no

dispute of material fact with regard to its motion,36 or that “there is an absence

of evidence to support the [debtor’s] claim of undue hardship or. . . present

affirmative evidence demonstrating that the debtor will be unable to prove an

undue hardship claim at trial.”37 If the University meets its burden, the debtor

must then “identify specific evidence in the record to articulate the precise

manner in which that evidence supports his or her claim.”38 No dispute of

material facts exists here. The University relies significantly on the debtor’s

own answers to interrogatories in showing that the debtor cannot meet the

required Brunner elements.

          The first factor is whether the debtor can maintain a minimal standard

of living while repaying the student loan.

          In determining what is a minimal standard of living, ‘[d]ebtors
          cannot satisfy this test ‘merely because repayment of [the student
          loan] would require some major personal or financial sacrifices.’
          Gerhardt demands more than a showing of tight finances: it
          requires that a debtor prove he cannot afford reasonably necessary
          living expenses if he is forced to repay his student loans.39




36   Rice, 674 F. App'x at 392 (citing Celotex Corp. v. Catrett, 477 U.S. 317, 322–323 (1986)).
37   In re Tollison, 305 B.R. 656, 659-60 (N.D. Miss. 2004) (citing In re White, 243 B.R. 498, 506
(Bankr. N.D. Ala., 1999)).
38   Ragas v. Tennessee Gas Pipeline Co., 136 F.3d 455, 458 (5th Cir. 1998).
39   In re Wynn, 378 B.R. at 148 (quoting Salyer, 348 B.R. at 71).


                                                 9
Case 20-01064-JDW       Doc 37     Filed 08/26/21 Entered 08/26/21 15:55:53         Desc Main
                                 Document      Page 10 of 14



As evidence of the debtor’s ability to repay the student loan and still maintain

a minimal standard of living, the University submitted the debtor’s answers to

interrogatories, where he admitted that he and his wife have a combined

annual gross income of $94,142.00 and annual household expenses of just

$9,300.00.40     The debtor contends that household income should not be a

measurement under the undue hardship test in his case. He argues that his

wife’s income should not be considered because she is not obligated to repay

the loans.41

       The question is not whether she is obligated to repay the debt, but

whether the debtor is able to maintain a minimal standard of living “for

[himself] and [his] dependents.”42 This language inherently incorporates the

position of the household into a court’s inquiry. In fact, “[i]t is now well-settled

that § 523(a)(8) of the Code requires bankruptcy courts to consider the income

of a non-debtor spouse when deciding whether excepting a debtor's student

loans from discharge will impose an ‘undue hardship’ on the debtor.”43 This


40 (A.P. Dkt. # 15, Ex. C).
41 (Dkt. # 22, ¶ 3).
42 Brunner, 831 F.2d at 396.
43 In re Epperson, No. 17-42001, 2021 WL 810873, at *3 (Bankr. E.D. Tex. Feb. 24, 2021)

(citing Lozada v. Educ. Credit Mgmt. Corp. (In re Lozada), 594 B.R. 212, 224 (Bankr. S.D.N.Y.
2018)). See also Augustin v. U.S. Dep't. of Educ. (In re Augustin), 588 B.R. 141, 150 (Bankr.
D. Md. 2018); Wynn, 378 B.R. at 148; Barron v. Tex. Guar. Student Loan Corp. (In re Barron),
264 B.R. 833, 838 (Bankr. E.D. Tex. 2001)); In re Dorsey, No. 13-10831, 2015 WL 9237826,
at *1 (Bankr. E.D. La. Dec. 16, 2015) (“the bankruptcy court must consider the debtor's total
household income, including not only the debtor's income, but also the income of a non-debtor
spouse, live-in companion, life partner, or contributing co-habitant”); In re Murrell, 605 B.R.
464, 470 (Bankr. N.D. Ohio 2019) (“case law makes it clear that total household income,


                                              10
Case 20-01064-JDW       Doc 37     Filed 08/26/21 Entered 08/26/21 15:55:53           Desc Main
                                 Document      Page 11 of 14



Court must consider the debtor’s “actual circumstances and not hypothetical

circumstances,” which may include assistance from any other source, including

spousal income, to determine the debtor’s complete financial position.44

           The federal poverty guidelines provide a meaningful basis for measuring

a debtor’s financial position.45 Here, debtor’s household income is more than

four times the federal poverty level for a household of two.46                        Further,

Interrogatory No. 8 required the debtor to “[p]lease identify any and all

circumstances you contend exist that indicate you will be unable to maintain

a minimal standard of living for a significant portion of the repayment period

of your student loan if you are forced to repay [the University] for your student

loan.”47 The debtor responded that his “previously noted income and expenses

clearly indicate that [the debtor] will be unable to maintain a minimal

standard of living for a signification portion of the repayment period of the

student loan.”48 In his pleading, the debtor reiterated that his resources are



including that of a non-debtor spouse, must be considered in the “minimal standard of living”
analysis”); In re Hlady, 616 B.R. 257, 271 (Bankr. E.D.N.Y. 2020) (“courts focus on a debtor's
household income and expenses to determine what expenses are necessary for the debtor to
meet her basic needs, such as food, shelter, clothing, transportation and medical treatment
for herself and any dependents before repaying student loan debt”).
44 Wynn, 378 B.R. at 147-48.
45 See e.g. In re Hart, 438 B.R. at 412 (“Although the minimal standard of living test does not

require a debtor to live at or below the poverty level, the analysis ‘begins, and ends,’ with the
debtor's income when it is between two and three times the poverty level”) (internal citations
omitted); In re Gesualdi, 505 B.R. 330, 340 (Bankr. S.D. Fla. 2013); Educ. Credit Mgmt. Corp.
v. Stanley, 300 B.R. 813, 818 (N.D.Fla.2003).
46 85 Fed. Reg. 3060.; (A.P. Dkt. # 15, Ex. C).
47 (A.P. Dkt. # 15, Ex. C)
48   Id.


                                               11
Case 20-01064-JDW             Doc 37     Filed 08/26/21 Entered 08/26/21 15:55:53   Desc Main
                                       Document      Page 12 of 14



insufficient to maintain a minimal standard of living and repayment would

constitute undue hardship, “as is clear from Plaintiff’s statement of monthly

expenses.”49 As noted before, this is a conclusory fact and where the moving

party has met its initial burden, the adverse party “cannot ‘rest upon mere

allegations’ in the pleadings, but must ‘identify specific evidence in the record

an . . . articulate the precise manner in which that evidence supports his or

her claim.’”50 The evidence shows that the debtor’s household income is ten

times his household expenses.               The University has met its burden on the first

element. The debtor relies on his allegation that repayment of the loan would

constitute undue hardship in response, despite a showing of undisputed facts

that his household income is more than sufficient.

          The second Brunner element requires “that additional circumstances

exist indicating that this state of affairs is likely to persist for a significant

portion of the repayment period of the student loans.”51 Because the debtor

fails to show he cannot maintain a minimal standard of living in the first




49   (A.P. Dkt. # 22, ¶ 1).
50Bank of Am. Nat'l Ass'n v. Stauffer, 728 F. App'x 412, 412 (5th Cir. 2018) (quoting Ragas
136 F.3d at 458 (5th Cir. 1998). See also Bradley v. Frito-Lay, 2006 WL 2805317, at *3 (S.D.
Miss. Sept. 25, 2006) (citing Forsyth v. Barr, 19 F.3d 1527, 1533 (5th Cir. 1994); Ragas 136
F.3d at 458 (5th Cir. 1998)) (“Unsubstantiated assertions, improbable inferences, and
unsupported speculation are not competent summary judgment evidence”).
51 Brunner, 831 F.2d at 396.




                                                  12
Case 20-01064-JDW      Doc 37     Filed 08/26/21 Entered 08/26/21 15:55:53       Desc Main
                                Document      Page 13 of 14



element, he certainly cannot show the “state of affairs” will continue. In fact,

he did not address this element at all.52

       The third Brunner element requires the debtor show that he has made

good faith efforts to repay the loan.53 The good faith standard requires the

Court to “consider the Debtor’s ‘efforts to obtain employment, maximize

income, and minimize expenses.’”54            Effectively, this element attempts to

ensure the debtor does “not willfully or negligently cause his own default, but

rather his condition must result from factors beyond his reasonable control.”55

Here, the debtor offered no evidence of a good faith effort to repay the debt. He

has made just one voluntary $40.00 payment since 1994.56 When asked about

his efforts to repay the debt, he stated that he “has sought and failed to find

employment that would permit repayment of student loan.”57                    There is no

evidence the debtor is unable to find employment. There is no evidence the

debtor suffers from an incapacitating disability. No evidence has been offered

to support the assertion that the debtor sought and failed to find employment




52 See Wynn, 378 B.R. at 147 (finding that the Court’s inquiry ends when the debtor fails to
meet his burden under the first Brunner element).
53 Brunner 831 F.2d at 396.
54 In re Russ, 365 B.R. 640, 645 (Bankr. N.D. Tex. 2007) (quoting In re Frushour, 433 F.3d

393, 402 (4th Cir.2005)).
55 In re McMullin, 316 B.R. 70, 78 (Bankr. E.D. La. 2004) (internal quotations omitted).
56 (A.P. Dkt. # 15, Ex. B).
57 (A.P. Dkt. # 15, Ex. C).




                                            13
Case 20-01064-JDW       Doc 37     Filed 08/26/21 Entered 08/26/21 15:55:53     Desc Main
                                 Document      Page 14 of 14



to repay these relatively small loans for more than twenty years. The debtor

has not made a good faith effort to repay the loan.

          In order to satisfy the Brunner test, the debtor must ultimately prove all

three elements.58 Here, the debtor cannot satisfy even one of the three. The

University has carried its summary judgment burden, and the debtor has

failed “to go beyond the pleadings and by [his] own affidavits, or by the

depositions, answers to interrogatories, and admissions on file, designate

specific facts showing that there is a genuine issue for trial.”59

          Accordingly, it is hereby ORDERED, ADJUDGED, and DECREED that

the debtor’s Motion for Summary Judgment is DENIED, and the University’s

Motion for Summary Judgment is GRANTED.

                                 ##END OF OPINION##




58 In re Justice, 2016 WL 6956642, at *3 (Bankr. N.D. Miss. Nov. 28, 2016) (quoting In re
Salyer, 348 B.R. at 70).
59 Rice, 674 F. App'x at 392 (quoting Davis v. Fort Bend Cty., 765 F. 3d 480, 484 (5th Cir.

2014)).



                                            14
